DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:  A recording device / transport device, comprising: 
a recording unit configured to perform recording on a medium; 
a transporting belt configured to transport the medium; and 
a first contact portion and a second contact portion contacting the transporting belt, and inclined in mutually different directions with respect to a movement direction of the transporting belt, wherein 
when a direction orthogonal to the movement direction and along the transporting belt is an orthogonal direction, 
a range, in which the first contact portion and the second contact portion are provided, in the orthogonal direction is wider than a width dimension of the transporting belt in the orthogonal direction, and 
an interval between the first contact portion and the second contact portion in the orthogonal direction increases in the movement direction.

Species II:  A recording device, comprising: 

a transporting belt configured to transport the medium; 
a first contact portion contacting the transporting belt, and inclined in a first direction intersecting a movement direction of the transporting belt; and 
a second contact portion contacting the transporting belt, and inclined in a second direction intersecting the movement direction and different from the first direction, wherein 
a range, in which the first contact portion and the second contact portion are provided, in an orthogonal direction orthogonal to the movement direction is wider than a width dimension of the transporting belt in the orthogonal direction, and 
when a straight line parallel to the movement direction and passing through a center of the width dimension of the transporting belt in the orthogonal direction is a virtual line, 
a distance in the orthogonal direction between a downstream end, in the movement direction, of the first contact portion and the virtual line is greater than a distance in the orthogonal direction between an upstream end, in the movement direction, of the first contact portion and the virtual line, and 
a distance in the orthogonal direction between a downstream end, in the movement direction, of the second contact portion and the virtual line is greater than a distance in the orthogonal direction between an upstream end, in the movement direction, of the second contact portion and the virtual line.

The species are independent or distinct because each contains subject matter that is not shared by the other species, creating a separate embodiment and requiring a separate search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853